Title: From James Madison to John Montgomery, 13 August 1812
From: Madison, James
To: Montgomery, John


Dear Sir
August. 13. 1812
I have recd. and thank you for your favor of the 9th. I never considered an assault by the mob on the post office as probable, nor allowed myself to doubt that, if made, the local authority was both able and willing to crush it. The case was brought to my attention, as was natural eno’; the post office being under the sanction of the U. S., but I was not aware, that any defensive measures, were within the Executive sphere; if less confidence had been felt in the means & the disposition to employ them, on the spot. The report of the Come. of investigation is a seasonable antidote to the misrepresentations propagated by those, who knowing the pestilent tendencys of all mobs, seek the double purpose of casting the reproach of them on the friends of true liberty, and using them as instruments of factious ambition. Accept my friendly respects
James Madison
